Citation Nr: 1127782	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for a psychiatric disability.  

Service connection for a psychiatric disability was initially denied by the RO in November 1975, and the Veteran was notified of this determination and his right to appeal by a letter dated January 1976.  He did not file a timely appeal.  In a November 2001 rating action, the RO again denied service connection for a psychiatric disability.  Following his notice of disagreement, the RO issued a statement of the case, and the Veteran submitted a timely substantive appeal.  However, the Veteran withdrew his appeal in a statement received in August 2003.

The Veteran requested a travel board hearing on his substantive appeal received in December 2007.  In a statement received in August 2010, the Veteran indicated he wished to cancel the hearing that had been scheduled for the next month.  Accordingly, the Board concludes his hearing request has been withdrawn.

The issue of "entitlement to aid and attendance benefits" has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A November 2001 rating decision of the RO denied service connection for a psychiatric disability.  It was held that he had a personality disorder during service, was treated for substance abuse after service, and any psychiatric disorder was first shown years post-service.  He initially appealed, but then the Veteran withdrew his appeal.

2.  The evidence added to the record since the November 2001 determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the November 2001 rating decision is new and material, and the appellant's claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disability, and the remand of the issue of service connection for this matter on the merits, no further discussion of VCAA compliance is warranted at this time.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

As noted above, service connection for a psychiatric disability has been denied on the basis that he had a personality disorder in service.  The November 2001 rating action indicated that there was no evidence to relate schizophrenia, which was first documented 35 years after service, to the Veteran's period of service.  

The evidence of record at the time of the November 2001 determination included the service treatment records and VA medical records.

The service treatment records disclose the Veteran was referred for a psychiatric evaluation in May 1964 at the request of his commanding officer.  It was noted the Veteran was on report.  When he was seen two days later, he admitted to hitchhiking, but denied indecent exposure.  His past history was unrevealing, except for a civil arrest for unauthorized use of a vehicle.  He also had one previous summary court-martial for wrongful appropriation of a government truck, being drunk on duty and unauthorized absence.  A mental status evaluation revealed a covertly hostile and passive aggressive individual who evidences no pathology in speech or affect.  He had no psychotic symptoms.  Sensorium was clear but he did not abstract well.  Insight and judgment were seemingly clouded by immaturity and passive aggressive impulsiveness.  The impression was passive aggressive reaction.  The recommendation was that the matter should be handled administratively.

On his original claim for service connection for a psychiatric disability submitted in August 1975, the Veteran reported post-service treatment by the VA in 1974 and 1975.

The Veteran was hospitalized by the VA from August to September 1975.  He was admitted for complaints of dependence on Doriden and excessive use of alcohol.  He had been treated for Doriden and heroin dependence when hospitalized from March to June 1975.  The diagnoses on discharge were alcohol withdrawal syndrome, drug dependence and alcoholism.

Additional VA medical records dated from 1986 to 2001 have been associated with the claims folder.  It was reported in March 1990 that the Veteran had periodic suicidal ideations that morning.  It was noted he had been diagnosed with alcohol abuse, polysubstance abuse and borderline personality disorder.  The records reflect diagnoses including major depression, schizoaffective disorder, organic delusional disorder and dysthymic disorder.  In April 2001, the Veteran related he saw a psychiatrist in service and while treatment had been suggested, he refused and a discharge was offered.  It was noted he might have suffered a preexisting psychiatric problem, but it was unclear if that was the case or if service had aggravated the problem.  In any event, it was stated he continued to experience the same kinds of problems he had in service when he returned to civilian life.  

The additional evidence includes VA medical records and statements from a VA social worker and physician.

Several statements were received from a VA social worker.  In October 2007, the social worker noted she had known the Veteran for two years.  She related he first began experiencing symptoms of a major mental illness, later diagnosed as schizoaffective disorder, shortly after he entered service.  She noted his symptoms included auditory hallucinations, paranoia, depression with suicidal thoughts and increased discomfort in social relationships.  She added that following his discharge from service, the Veteran was unable to keep a job, had increasing difficulty with paranoia, hallucinations and suicidal thoughts, and was hospitalized shortly after service at the Northport VA hospital.  

The Chief of a mental health clinic at a VA facility wrote several letters on the Veteran's behalf.  In October 2006, he noted the Veteran had a history of psychiatric hospitalizations.  He stated the Veteran's mood was labile at times and there were the interspersed flavors of passive/aggressive tendency which were documented by the clinician in service.  In December 2007, the VA physician wrote that the Veteran reported his symptoms of mood irritability, depression and auditory hallucinations started in service.  He added that the Veteran's psychiatric history and symptoms over the years were consistent with the symptoms he reported began during service.  Accordingly, it was the physician's opinion that the Veteran's schizoaffective disorder should be considered service-connected.  

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran's has a psychiatric that is related to service.  Accordingly, the Board, presuming the credibility of this evidence in the Veteran's favor, finds that the evidence is new and material sufficient to reopen the claim for service connection for a psychiatric disability.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability is reopened and, to this extent only, the appeal is granted.


REMAND

Reopening the claim for service connection does not end the inquiry with respect to the claim for service connection for an acquired psychiatric disability; consideration of the claim on the merits is needed.  However, additional development is needed before action can be taken on that claim.

The Board notes the October 2007 statement from the VA social worker indicates the Veteran was hospitalized shortly after service at the Northport VA hospital.  The report of any such hospitalization is not of record.  There is no other reference to this hospitalization in the claims folder.  This is inconsistent with the information the Veteran provided on his August 1975 claim for service connection for a psychiatric disability.  At that time, he noted treatment at a VA hospital in 1974 (Manhattan, New York) and 1975 (Jamaica Plain and Brockton, Massachusetts).

The Board notes the Veteran has not been afforded a VA psychiatric examination following his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the appropriate information concerning his reported hospitalization at the Northport VA hospital shortly after his separation from service.  Attempts should then be undertaken to obtain those records.  All attempts to obtain the record should be documented in the claims folder.

2.  Thereafter, schedule a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran currently has an acquired psychiatric disability that is related to the symptoms he experienced in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


